     Case 4:16-cv-01414 Document 533 Filed in TXSD on 11/13/18 Page 1 of 7




Kate D. David
Office Managing Partner

600 Travis, Suite 2350
Houston, Texas 77002
Direct: 713.525.6258
Fax: 713.647.6884
kate.david@huschblackwell.com


                                        November 13, 2018

The Honorable Lee H. Rosenthal, District Judge
United States Courthouse
515 Rusk Street, Room 11535
Houston, Texas 77002

        Re:     Case No. 16-cv-01414; ODonnell et al. v. Harris County, Texas et al.;
                In the U.S. District Court for the Southern District of Texas, Houston, Division

Dear Chief Judge Rosenthal:


In accordance with the Court’s Amended Preliminary Injunction, please find the November 3,
2018 through November 11, 2018 weekly report. Of 469 misdemeanor arrestees, there were a
total of 54 who were not present for their initial bail hearing, before a Hearing Officer, within 48
hours of arrest. Please see below:

                          Reason                                      Count
                          Medical-condition                              25
                          Mental-illness or Intellectual-disability       6

                          Other reason not present                       14

                          Hearing more than 48 hours after arrest         9




                                               Sincerely,

                                               /s/ Kate David

                                               Kate D. David
                          Case 4:16-cv-01414 Document 533 Filed in TXSD on 11/13/18 Page 2 of 7



CONFIDENTIAL - Weekly Report: Hearing over 48 hours or not present from Nov 03, 2018 to Nov 11, 2018.

                                                              PC Docket
                                                Arrest                                Not Present                       Arresting
 Defendant Name      CaseNbr         CourtID                  Setting       Present                      DefendantSPN
                                                Date                                  Reason                            Agency
                                                              Date
 DE MEDRANO,                                                                                                            HOUSTON
                     223177201010                 11/2/2018     11/3/2018             Medical-
 ROSA E                                    13                               No                                1651200   POLICE
                     181525501010                      1:10          2:00             condition
 BURUCA                                                                                                                 DEPARTMENT
                                                                                                                        DEER PARK
 TRUJILLO,                                        11/2/2018     11/3/2018             Medical-
                     222586601010           6                               No                                1831519   POLICE
 REYNALDO                                             18:09          2:00             condition
                                                                                                                        DEPARTMENT
                                                                                                                        SHERIFFS
 GLANDON,                                         11/2/2018     11/3/2018             Medical-                          DEPARTMENT
                     223183801010          11                               No                                 826784
 DAVID                                                21:50         10:00             condition                         HARRIS
                                                                                                                        COUNTY
                                                                                      Mental-illness
 TROSCLAIR,                                       11/2/2018     11/3/2018                                               CONSTABLE
                     223186001010           1                               No        or Intellectual-        2970436
 DANIEL                                               19:04         13:00                                               PCT 5
                                                                                      disability
 ROBINSON,                                        11/2/2018     11/3/2018             Medical-                          CONSTABLE
                     223169801010          11                               No                                2719883
 EBONY                                                12:43         16:00             condition                         PCT 4
                                                                                                                        SHERIFFS
                                                                                      D in housing.
 GALLEGOS,                                        11/1/2018     11/3/2018                                               DEPARTMENT
                     223098501010           7                               No        Unable to                873436
 ALBERT                                               23:30         18:00                                               HARRIS
                                                                                      bring to court.
                                                                                                                        COUNTY
                                                                                                                        SHERIFFS
 JONES, JOSHUA       223194501010                 11/3/2018     11/3/2018             Per HCSO, D                       DEPARTMENT
                                            1                               No                                2562308
 WILLIAM             223194601010                      1:00         20:00             uncooperative.                    HARRIS
                                                                                                                        COUNTY
                                                                                                                        HOUSTON
 SALGADO,                                        10/24/2018     11/3/2018
                     218366901010           3                               Yes                               2930759   POLICE
 EDGAR M                                              16:44         20:00
                                                                                                                        DEPARTMENT
                                                                                                                        SHERIFFS
                                                 10/18/2018     11/3/2018                                               DEPARTMENT
 YAVINI, JAIRO       219066601010          16                               Yes                               2935971
                                                       8:53         20:00                                               HARRIS
                                                                                                                        COUNTY




                                                               CONFIDENTIAL
                    Case 4:16-cv-01414 Document 533 Filed in TXSD on 11/13/18 Page 3 of 7



                                                                                                 HOUSTON
LOCKRIDGE,                            11/2/2018   11/3/2018         Medical-
                223188101010     5                            No                       2970453   POLICE
MARIAH DANAE                              22:55       23:00         condition
                                                                                                 DEPARTMENT
CYPRIEN,                             10/23/2018   11/4/2018                                      CONSTABLE
                219805201010     8                            Yes                      1941916
GERALD                                    11:11        7:00                                      PCT 7
NAVA,                                 11/3/2018   11/4/2018         removed from
                223200701010     5                            No                       1038201   HUMBLE PD
LEONARD                                   15:25       10:00         Ct disruptive
                                                                                                 BAYTOWN
LEWIS, STEVE                          11/4/2018   11/4/2018
                219773001010     4                            No                       2459826   POLICE
RUSSELL                                   15:49       20:00
                                                                                                 DEPARTMENT
                                                                                                 SHERIFFS
ORTIZ, JORGE    223215501010          11/4/2018   11/4/2018         Per HCSO, D                  DEPARTMENT
                                 8                            No                       2399286
ARMANDO         223215601010               4:20       23:00         combative.                   HARRIS
                                                                                                 COUNTY
                                                                                                 SHERIFFS
SUTO, KENDALL   222494901010          11/4/2018   11/5/2018         Medical-                     DEPARTMENT
                                11                            No                       2551307
ADAM            223211501010              22:53        4:00         condition                    HARRIS
                                                                                                 COUNTY
                                                                    Mental-illness               HOUSTON
MELESKY,                              11/4/2018   11/5/2018
                223212801010    10                            No    or Intellectual-   1727028   POLICE
KEVIN RYAN                                 2:20       10:00
                                                                    disability                   DEPARTMENT
                                                                                                 HOUSTON
SHUKAILI,                             9/19/2018   11/5/2018
                216309201010     1                            Yes                      2698960   POLICE
MOHAMED AL                                11:49       13:00
                                                                                                 DEPARTMENT
                                      11/5/2018   11/5/2018         Medical-
CARTER, PAULA   217604101010    11                            No                       1100169   HUMBLE PD
                                           9:00       18:00         condition
                                                                    Mental-illness               HOUSTON
DOUGLAS,                              11/4/2018   11/5/2018
                221366401010     6                            No    or Intellectual-   2954739   POLICE
PHILLIP                                   16:30       18:00
                                                                    disability                   DEPARTMENT
                                                                    Mental-illness               HOUSTON
WOOLARD,                              11/4/2018   11/5/2018
                223220401010     7                            No    or Intellectual-   2971848   POLICE
TOBY                                      20:34       18:00
                                                                    disability                   DEPARTMENT




                                                  CONFIDENTIAL
                    Case 4:16-cv-01414 Document 533 Filed in TXSD on 11/13/18 Page 4 of 7



FALLS,                                                                                         HOUSTON
                                      11/5/2018   11/5/2018         Medical-
KIMBERLY        223222601010    14                            No                     1670728   POLICE
                                           0:20       23:00         condition
DIONNE                                                                                         DEPARTMENT
                                                                                               HOUSTON
                                      11/4/2018   11/6/2018         Medical-
HAYES, JOSEPH   223219501010     9                            No                     2739116   POLICE
                                           4:43       10:00         condition
                                                                                               DEPARTMENT
                                                                                               HOUSTON
WILLIAMS,                             11/4/2018   11/6/2018         Medical-
                223221201010     1                            No                     2971853   POLICE
JAMES                                      3:20       16:00         condition
                                                                                               DEPARTMENT

GARCIA-                                                                                        HOUSTON
                                     10/29/2018   11/6/2018
CORTES, OMAR    219112701010     9                            Yes                    2936222   POLICE
                                          15:42       23:00
ARMANDO                                                                                        DEPARTMENT

                                                                                               HOUSTON
HATUNGIMANA,                          11/6/2018   11/6/2018         uncooperative
                220412001010     8                            No                     2918417   POLICE
GENTI                                      9:40       23:00         per hcso
                                                                                               DEPARTMENT
                                                                                               HOUSTON
CAVITT, JASON                         11/6/2018   11/7/2018         uncooperative
                223238201010     9                            No                     1785477   POLICE
AREON                                     12:35        4:00         per hcso
                                                                                               DEPARTMENT
MOULTRIE,                                                                                      HOUSTON
                                      11/6/2018   11/7/2018         uncooperative
ANTHONY         223238701010    14                            No                     2700397   POLICE
                                          11:55        4:00         per hcso
EUGENE                                                                                         DEPARTMENT
RODRIGUEZ,                                                                                     HOUSTON
                                      11/6/2018   11/7/2018         disruptive per
ROMAN           221930201010     1                            No                     2937985   POLICE
                                           9:30       13:00         bailiff
MICHAEL                                                                                        DEPARTMENT
                                                                                               HOUSTON
DEBAULT,                              11/6/2018   11/7/2018         Medical-
                223243801010    15                            No                     2568554   POLICE
DAVID                                     18:34       16:00         condition
                                                                                               DEPARTMENT
                                                                                               SHERIFFS
CREATHERS,                           10/28/2018   11/8/2018                                    DEPARTMENT
                216895401010    13                            Yes                    2918195
CINDY LYNN                                 6:00        7:00                                    HARRIS
                                                                                               COUNTY
                                                                                               HOUSTON
SWINDELL,                             11/8/2018   11/8/2018         Medical-
                221717001010     3                            No                     1268210   POLICE
LEONARD PAUL                               0:48       10:00         condition
                                                                                               DEPARTMENT




                                                  CONFIDENTIAL
                     Case 4:16-cv-01414 Document 533 Filed in TXSD on 11/13/18 Page 5 of 7



                                                                                                 SHERIFFS
LINDSEY,                              11/7/2018   11/8/2018         Medical-                     DEPARTMENT
                 223257101010     7                           No                       2972245
MAIKEA                                    23:10       13:00         condition                    HARRIS
                                                                                                 COUNTY
                                                                                                 HOUSTON
WEBSTER,                              11/7/2018   11/8/2018         Medical-
                 223255001010    15                           No                       2719401   POLICE
BRASHAE L                                 19:25       13:00         condition
                                                                                                 DEPARTMENT
FINSTERBACH,
                                      11/7/2018   11/8/2018         Medical-                     CONSTABLE
NATHAN           223258401010     3                           No                       2809847
                                          23:25       16:00         condition                    PCT 8
CHARLES
                                                                                                 HOUSTON
JOHNSON,                              11/7/2018   11/8/2018         combative per
                 223255601010     5                           No                       1744250   POLICE
ANTOINETTE                                16:23       23:00         hcso
                                                                                                 DEPARTMENT

SMART,                                11/8/2018   11/9/2018         Medical-                     CONSTABLE
                 223264901010    14                           No                       2493084
SHALINA KATIE                             12:40        4:00         condition                    PCT 7

                                                                    Mental-illness               HOUSTON
LECHINGER,                            11/8/2018   11/9/2018
                 223262501010     7                           No    or Intellectual-   2418443   POLICE
MAGGIE                                     0:45        7:00
                                                                    disability                   DEPARTMENT
                                                                                                 HOUSTON
HIGGINS, DAVID   221943901010         11/7/2018   11/9/2018
                                  4                           Yes                      1611029   POLICE
THOMAS           223255901010             13:30       13:00
                                                                                                 DEPARTMENT
                                                                                                 HOUSTON
ESPARZA,                              11/8/2018   11/9/2018
                 223267501010    10                           No    Disruptive         2345890   POLICE
JAMES ARTHUR                              13:00       16:00
                                                                                                 DEPARTMENT
                                                                                                 SHERIFFS
GULLY,
                                      11/7/2018   11/9/2018         Medical-                     DEPARTMENT
DAIVION          221022501010    13                           No                       2952161
                                          12:50       16:00         condition                    HARRIS
DEMETRIUS
                                                                                                 COUNTY
                                                                                                 HOUSTON
JONES, MELVIN                         11/7/2018   11/9/2018
                 221785801010    12                           Yes                      2957983   POLICE
LOUIS                                     12:50       16:00
                                                                                                 DEPARTMENT




                                                  CONFIDENTIAL
                     Case 4:16-cv-01414 Document 533 Filed in TXSD on 11/13/18 Page 6 of 7



                                                                                                  SHERIFFS
STUBAUS,         218696501010          11/9/2018    11/9/2018        Medical-                     DEPARTMENT
                                  9                             No                      2411173
BRUCE NOEL JR    223274701010               1:37        18:00        condition                    HARRIS
                                                                                                  COUNTY
EVANS,                                                               Mental-illness               HOUSTON
                 223271501010          11/8/2018    11/9/2018
JAVONTE                           5                             No   or Intellectual-   2696041   POLICE
                 223271401010              13:36        23:00
TREVIONNE                                                            disability                   DEPARTMENT
                                                                                                  SHERIFFS
HALBERT,                                                             Per HCSO, D
                                       11/8/2018   11/10/2018                                     DEPARTMENT
JONATHAN         221728601010     9                             No   was                2867890
                                           18:05         2:00                                     HARRIS
DASHAWN                                                              disruptive.
                                                                                                  COUNTY
                                                                                                  HOUSTON
GUERRERO,                              11/8/2018   11/10/2018        Medical-
                 222617401010     7                             No                      1746984   POLICE
DANIEL                                     21:10         2:00        condition
                                                                                                  DEPARTMENT
                                                                                                  HOUSTON
HOLLINS,                               11/8/2018   11/10/2018        Medical-
                 216478501010    14                             No                      2658422   POLICE
STEPHANY                                   21:30         2:00        condition
                                                                                                  DEPARTMENT
                                                                                                  SHERIFFS
JENKINS,                               11/8/2018   11/10/2018        Medical-                     DEPARTMENT
                 218715101010    16                             No                      1437237
TIFFANY LANEA                              20:16         2:00        condition                    HARRIS
                                                                                                  COUNTY
                                                                     Per HCSO, D                  HOUSTON
WILLIAMS, ERIC   222291701010          11/8/2018   11/10/2018
                                  8                             No   was                2961777   POLICE
JAMAL            223277601010              20:00         2:00
                                                                     disruptive.                  DEPARTMENT
                                                                                                  SHERIFFS
HILL,                                  11/9/2018   11/10/2018                                     DEPARTMENT
                 223281101010     1                             No   Med/MHU            2705935
JACQUELINE                                 15:40         7:00                                     HARRIS
                                                                                                  COUNTY
                                                                                                  HOUSTON
RODIRGUEZ,                             11/9/2018   11/10/2018        Medical-
                 223282901010     3                             No                      2896851   POLICE
EMILIANO                                   23:00        10:00        condition
                                                                                                  DEPARTMENT
JACKSON,
                                      11/10/2018   11/11/2018        Medical-                     CONSTABLE
IVORY            220729601010    16                             No                      2540180
                                           21:36         4:00        condition                    PCT 5
BENJAMIN III




                                                   CONFIDENTIAL
                       Case 4:16-cv-01414 Document 533 Filed in TXSD on 11/13/18 Page 7 of 7



    STEVENS,                                                                                  HOUSTON
                                         11/2/2018   11/11/2018
    CEDARIEN JAR   218498401010     3                             Yes               2553505   POLICE
                                             15:20        20:00
    RE                                                                                        DEPARTMENT
                                                                                              HOUSTON
    SMITH, TERRO                        11/12/2018   11/11/2018         Medical-
                   223302001010     5                             No                1595170   POLICE
    VENDELL                                   3:25        23:00         condition
                                                                                              DEPARTMENT
    SALCIDO,                                                                                  HOUSTON
                                        11/10/2018   11/11/2018         Medical-
    ADRIANNA       223298701010    15                             No                2941580   POLICE
                                             14:27        23:00         condition
    LEAH                                                                                      DEPARTMENT

 




                                                     CONFIDENTIAL
